UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1826


MARGARETTE   BUTLER,   a/k/a  Margarette  Lafond,             a/k/a
Margarette Pierre, a/k/a Margarette Pierre Butler,            a/k/a
Margarette Lafond Pierre,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   October 7, 2009                 Decided:   November 6, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Margarette Butler, Petitioner Pro Se. Carol Federighi, Senior
Litigation Counsel, Andrew B. Insenga, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Margarette         Butler,   a       native   and    citizen       of    Haiti,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)        dismissing   her       appeal      from    the    immigration

judge’s order denying her applications for asylum, withholding

of removal and withholding under the Convention Against Torture

(“CAT”).    We deny the petition for review.

            The       INA   authorizes   the       Attorney      General       to    confer

asylum on any refugee.               8 U.S.C. § 1158(a), (b) (2006).                     It

defines a refugee as a person unwilling or unable to return to

her native country “because of persecution or a well-founded

fear of persecution on account of race, religion, nationality,

membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42)(A) (2006).                       “Persecution involves the

infliction       or   threat    of   death,       torture,      or    injury    to    one’s

person or freedom, on account of one of the enumerated grounds .

. . .”       Li v. Gonzales, 405 F.3d 171, 177 (4th Cir. 2005)

(internal quotation marks and citations omitted).

            To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she was removed

to her native country, her “life or freedom would be threatened”

on account of a protected ground.                       8 U.S.C. § 1231(b)(3)(A)

(2006);    see    Camara v.      Ashcroft,        378   F.3d    361,    370    (4th    Cir.

2004).     A “clear probability” means that it is more likely than

                                             2
not the alien would be subject to persecution.                            INS v. Stevic,

467 U.S. 407, 429-30 (1984).

             A determination regarding eligibility for withholding

of removal is affirmed if supported by substantial evidence on

the record considered as a whole.                      INS v. Elias-Zacarias, 502

U.S.     478,    481     (1992).          Administrative          findings       of    fact,

including       findings     on    credibility,        are     conclusive       unless     any

reasonable       adjudicator       would     be    compelled       to     decide      to   the

contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation         of    the    INA    and     any        attendant       regulations.”

Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                                      This

court    will     reverse     the    Board        only    if     “the     evidence     [she]

presented was so compelling that no reasonable factfinder could

fail    to   find      the   requisite       fear        of    persecution.”          Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).

             Credibility          findings       are     reviewed       for     substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.          Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                      “Examples of specific and

cogent    reasons      include      inconsistent          statements,         contradictory

evidence,       and    inherently     improbable          testimony[.]”           Tewabe v.

                                             3
Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citations omitted).

               We   find   substantial        evidence     supports    the     adverse

credibility finding.           Butler’s statement indicating she came to

the United States after her brother was murdered was clearly

inconsistent with her testimony.                Furthermore, we find the Board

did not abuse its discretion in finding this inconsistency to be

significant.         We find the record does not compel a different

result with respect to the denial of withholding of removal. *

Likewise,      we   find     substantial       evidence    supports    the     Board’s

finding    that     Butler    did    not   establish       entitlement    to   relief

under the CAT.        See 8 C.F.R. § 1208.16(c)(2) (2009) (to qualify

for protection under the CAT, a petitioner bears the burden of

demonstrating that “it is more likely than not that he or she

would     be    tortured     if     removed     to   the    proposed     country    of

removal.”).




     *
       We note that the asylum application was denied in the
first instance because it was untimely.           See 8 U.S.C.
§ 1158(a)(2)(B) (2006).   Butler does not challenge this finding
and it will not be reviewed by this court.       See Ngarurih v.
Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004) (finding that
failure to raise a challenge in an opening brief results in
abandonment of that challenge); Edwards v. City of Goldsboro,
178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).




                                           4
           Accordingly,   we   deny       the   petition   for     review.      We

dispense   with   oral    argument    because       the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                      5